Case 2:16-cv-OOO46-.]RH-BKE Document 53 Filed 11/02/18 Page 1 of 3

NOTICE CONCERNING WAIVER OF JUDICIAL DISQUALIFICATION

FROM: Scott Poff, Clerk of Court
Southern District of Georgia

TO: J ames L. Draice, Paul G. Jennings, and Russell E. Stair, Counsel for Plaintifi`;
Jason M. Tate and Thornas R. Walker, Counsel for Defendant

RE: Robert H. Barnett v. Kings Point Property Owners Association, lnc., 2:16-cv-46

Pursuant to Canon 3(C) of the Code of Conduct for United States Judges requires a judge
to disqualify himself “in a proceeding in which the judge’s impartiality might reasonably be
questioned[.]” However, under Canon 3(D) of the Code of Conduct, the disqualified judge may
participate in the proceeding if all the parties and lawyers, after notice of the basis for
disqualification, have an opportunity to confer outside the judge’s presence and all agree in
writing or on the record to waive the disqualification independent of the judge’s participation.

Unless a waiver is obtained from all parties and all counsel, United States Magistrate
Judge Benj amin W. Cheesbro intends to disqualify himself in this proceeding based on the
following circumstances 'I`he Court set this case for mediation on September 12, 2018. (Doc.
50). United States Magistrate Judge Brian K. Epps ordered that Judge Cheesbro would preside
over the mediation in Brunswick, Georgia. (Doc. 51). On October 23, 2018, Judge Cheesbro
conducted mediation between the parties. Jeffrey B. Rentz of the law firm of Williams, Rentz &
Moulton, P.C. was present during the mediation. Although Mr. Rentz is not listed as counsel in
this case, and this case is not assigned to Judge Cheesbro as the referral Magisn‘ate Judge, Judge
Cheesbro discloses that Mr. Rentz conducted the closing on residential property for Judge
Cheesbro on November 2, 2018.

If you and your client(s) wish to waive Judge Cheesbro’s disqualification, a letter to that

effect from you and from your client(s) must be sent to me within five (5) days of the date of this

Case 2:16-cv-OOO46-.]RH-BKE Document 53 Filed 11/02/18 Page 2 of 3

Notice. A sample letter is attached for your convenience The letter should be signed and
submitted by the attorney of record only after consultation with all of his or her clients in the
above~styled and numbered cause of action. The letters should not be sent to Judge Cheesbro
and copies should not be sent to other counsel. DO NO'I` E-FILE YOUR LETTER(S).
SUBMIT DIRECTLY TO THE CLERK OF COURT. If all parties submit such letters
waiving disqualification, this Notice and all responses will be made part of the record, as
required by Canon 3(D), and Judge Cheesbro will continue participation in the proceeding If a
waiver is not received on behalf of all parties and their respective counsel, this Notice and any
responses will be kept under seal by the Clerk of Court and not shown to Judge Cheesbro, nor
will Judge Cheesbro be informed of the identity of any party or lawyer who declined to waive
the disqualification lf the disqualification is not waived, another judge will continue the
mediation in this case.

Q' h C,
This `_" day of November, 2018.

M/ faa

SC\()TT L. POFF, CLERK OF COURT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

Case 2:16-cv-OOO46-.]RH-BKE Document 53 Filed 11/02/18 Page 3 of 3

[DATE]

Mr. Seott L. Poti`, Clerk of Court
United States District Court for the
Southem District of Georgia

801 Gloucester Street

Brunswick, Georgia 31520

RE: Case Name , Case No.

 

Dear Mr. Poff,

I have consulted with my client, , regarding the Notice that
Judge Cheesbm intends to disqualify himself in this case because his impartiality might
reasonably be questioned My client waives this disqualification and is willing to proceed with
Judge Cheesbro conducting the mediation in this case.

I submit this letter to the Clerk of Court but not to Judge Cheesbro, other counsel of

record, or the other parties. w Canon 3(D), Code of Conduct for United States Judges.

Sincerely,
/S/

Attorney of Record for

 

(Party’s Name)

